Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on January 14, 2021.
Claims 2-3 have been previously cancelled. Claims 7 and 18 have been cancelled based on the current amendment. Claims 1, 4-6, 8-17 are currently pending in the application, and are considered in this Office action, with claims 1, 5-6, 8-11, 13, and 15 amended.
The objection of claims 1 and 11 has been withdrawn in response to Applicant's amendments.
The rejection of claims 1, 5-6, and 9-10 under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.
The objection and the rejection under 35 U.S.C. § 112(b) of claim 18 is moot in response to Applicant’s cancelling the claim.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record filed appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for cancelling claims 10, 13, and 15 was given in a telephone interview with Attorney R. Hess on February 19, 2021.
Please amend the claims as follows: 
Claims 10, 13, and 15 are cancelled.

Allowable Claims
Claims 1, 4-6, 8-9, 11-12, 14, 16-17 are allowed over the prior art of record. 

Reasons for Allowance
The reasons for allowance have been provided in the Office action mailed on September 14, 2020. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/I.G/Examiner, Art Unit 1711                                                                                                    
/Joseph L. Perrin/Primary Examiner, Art Unit 1711